FILED
                           NOT FOR PUBLICATION                              JAN 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

SECURITIES AND EXCHANGE                          No. 09-35655
COMMISSION,
                                                 D.C. No. 3:01-cv-01283-PA
              Plaintiff - Appellee,

ERNEST BUSTOS,                                   MEMORANDUM *

              Intervenor - Appellant,

  v.

PAUL S. RUBERA,

              Defendant.

                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                             Submitted July 20, 2010 **

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Intervenor-Appellant Ernest Bustos (“Bustos”) appeals pro se an order of the

district court holding him in contempt for failure to obey the court’s Order to Show


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cause. We have jurisdiction pursuant to 28 U.S.C. § 1291,1 and we affirm the

district court.

       Bustos is not a party to the ongoing receivership. See SEC v. Ross, 504 F.3d

1130, 1140-43 (9th Cir. 2007). Accordingly, he may appeal the contempt order

and thereby challenge the district court’s authority to issue the underlying show

cause order. See Perry v. Schwarzenegger, 602 F.3d 976, 979 (9th Cir. 2010)

(noting a nonparty seeking to challenge a court’s order may do so “only by electing

to ignore the order and appealing any ensuing contempt citation”).

       We conclude the district court had jurisdiction to issue the Order to Show

Cause. Bustos brought himself within the district court’s jurisdiction by

committing seven purposeful acts in the forum that gave rise to this action. McGee

v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957) (stating that a single action in the

forum can be enough if it is the basis for the cause of action). Moreover, the

district court had the inherent authority to determine if Bustos was using the

court’s docketing system to perpetuate a fraud. Cf. Young v. U.S. ex rel. Vuitton et

Fils S.A., 481 U.S. 787, 798 (1987); see also Int’l Union, United Mine Workers of

Am. v. Bagwell, 512 U.S. 821, 831-33 (1994). Finally, we conclude the district

       1
        “Once the finding of contempt has been made and a sanction imposed, the
order has acquired all the elements of operativeness and consequences necessary to
be possessed by any judicial order to enable it to have the status of a final decision
under § 1291.” Shuffler v. Heritage Bank, 720 F.2d 1141, 1145 (9th Cir. 1983).

                                           2
court did not abuse its discretion by holding Bustos in contempt and imposing

sanctions based on Bustos’ failure to comply with the Show Cause Order. See

Irwin v. Mascott, 370 F.3d 924, 931-32 (9th Cir. 2004).

      AFFIRMED.2




      2
        We deny Bustos’s pending “Request for Emergency Injunctive Relief.”
Without a new notice of appeal, we lack jurisdiction to review post-judgment
orders. Cf. Hilao v. Estate of Marcos, 103 F.3d 762, 764 (9th Cir. 1996).


                                         3